DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action.   

Election/Restrictions
Applicant elected, without traverse, Group (I), drawn to the compounds of formula (I), pyrrolo[2,3-d]pyrimidines and pyrrolo[2,3-b]pyridines, and compositions thereof, embraced by claims 1-11 and 13. Applicant has amended nonstatutory “use” claims 14-16, 18 and 19 from Group (III) to “method” claims. Based on the original presentaion of claims 14-16, 18 and 19, the claims are withdrawn from consideration. Therefore, upon allowable subject matter identified in the claims of Group (I), claims 14-16, 18 and 19 will be considered for rejoinder. 
Applicant elected the following species: the compound of Example 47, i.e. N-(3-((6-(4-((4,4-difluoropiperidin-l-yl)methyl)phenyl)-7H-pyrrolo[2,3-d]pyrimidin-4-yl)oxy)phenyl)acrylamide,

    PNG
    media_image1.png
    169
    201
    media_image1.png
    Greyscale
 where claims 1, 2, 9-11 and 13 read on the elected species. The election of species is withdrawn and all of Group (I) has been searched.  
In summary, claims 1, 2, 9-16 and 18-20 are pending and claims claims 1, 2, 9-11, 13 and 20 are under examination. Claims 12, 14-16, 18 and 19 are withdrawn based on the lack of unity restriction.  
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application. 
The priority date assigned to claims 1, 2, 9-16, 18 and 19 is the international filing date of December 26, 2017.
An English translation of priority document CN20171710068798.7 was submitted but the translation is not certified. 

Claim Rejections - 35 USC § 112
The rejection of claims 1, 2, 9, 10, 13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the variable R2 is withdrawn based on the amendments.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Na et al. (WO 2018088780) in view of Meanwell et al. (J. Med. Chem., 2011, 54. Pp 2529-2591).
The instant application claims a compound of formula (III), wherein Z= NHC(O)CHCH2, A= CH, X= O, W= N, E= CH, L1= bond, L2= bond, R7= morpholinyl and R9= H. One species in claim 11, N-(3-((6-(4-(morpholinomethyl)phenyl)-7A-pyrrolo[2,3-d]pyrimidin-4-yl)oxy)phenyl)acrylamide, will be used to describe the differences. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

2, A= CH, X= NH, W= N, E= CH, L1= bond, L2= bond, R7= morpholinyl and R9= H: 
:

    PNG
    media_image3.png
    136
    243
    media_image3.png
    Greyscale
   , see page 22, Example 16. The compositions are taught on page 33, claim 10. The compositions are taught on page 11.
The only difference between the claimed compound in claim 11 and the species cited in reference is the NH versus Applicant’s oxygen at X. The genus in the ‘780 reference teaches these are alternatively useable, see page 3. 
Moreover, Meanwell teaches O and NH as bivalent bioisosteres, see page 2530, Table 1. 
Thus, said claims are rendered obvious over Na et al. in view of Meanwell et al. 
Applicant amended claim 1 to overcome the previous rejection. However, the species in the present rejection is in independent claim 11. Therefore, the rejection is maintained over claim 11.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SUSANNA MOORE/Primary Examiner, Art Unit 1624